DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
    Claims 1 -4, 9-17, 24-26 are objected to because of the following informalities:
    The reference to “second storage device operatively connectable to” in claim 1, line 3, should be written as "second storage device operatively connected to" because it is either connected to an output device or not.
    The reference to “division criteria” in claim 1, line 8, should be written as “a predetermined division criteria”.
    The reference to “second data storage” in claim 1, line 14, should be written as “second data storage device”.
    The reference to “second data storage” in claim 1, line 15, should be written as “second data storage device”.
    The reference to “second data storage” in claim 2, line 2, should be written as “second data storage device”.
    The reference to “second data storage” in claim 3, line 2, should be written as “second data storage device”.
    The reference to “the division criteria” in claim 9, line 1, should be written as “the predetermined division criteria”.
    The reference to “display device” in claim 10, line 1, should be written as “a display device”.
    The reference to “the division criteria” in claim 11, line 1, should be written as “the predetermined division criteria”.
    The reference to “the division criteria” in claim 12, line 1, should be written as “the predetermined division criteria”.
    The reference to “the division criteria” in claim 13, line 1, should be written as “the predetermined division criteria”.

    The reference to “on division criteria” in claim 13, line 3, should be written as “the predetermined division criteria”.
    The reference to “based on interaction frequency value” in claim 14, line 2, should be written as “based on an interaction frequency value”.
    The reference to “on division criteria” in claim 15, line 4, should be written as “on the predetermined division criteria”.
    The reference to “that data subdivision” in claim 16, line 2, should be written as “that the data subdivision”.
    The reference to “based on speed of transfer”, in claim 17, line 2, should be written as “based on the speed of transfer”.
    The reference to “the division criteria” in claim 24, line 1, should be written as “the predetermined division criteria”.
    The reference to “the division criteria” in claim 25, line 1, should be written as “the predetermined division criteria”.
    The reference to “processor being operatively coupled to the first data storage device” in claim 26, line 5, should be written as "processor coupled to the first data storage device" because the processor is either coupled to the first data storage device or it is not.
    The reference to “second data storage being connectable to an output” in claim 26, line 7, should be written as “second data storage device connected to an output” because the second data storage device will either be connected to an output or it will not be.
    The reference to “using at least one processor” in claim 26, line 8, should be written as “using the at least one processor”.
    The reference to “second data storage” in claim 26, line 14, should be written as second data storage device”.
    The reference to “second data storage” in claim 26, line 15, should be written as “second data storage device”.
    Appropriate correction is required.
	

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Claims 6-8 recites the limitation "metadata" in line 1 of each claim. There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting the claims to be dependent on claim 5 instead of claim 4.
         Claim 26 recites the limitation "the plurality of information objects" in line 3.   There is insufficient antecedent basis for this limitation in the claim. The examiner recommends rewording this limitation to “a plurality of information objects”.
     Claim 26 recites the limitation "the first data storage device" in line 3. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends rewording this limitation to “a first data storage device”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,628,046. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently claimed limitations were previously cited in another application that has issued.  The current application contains broader claim limitations when compared to the Patent disclosed supra, and thus anticipate the patented claims.

16/820,868
10,628,046
1. A system for managing information objects in dynamic data storage devices comprising:
a)    a first data storage device having a plurality of information objects;
b)    a second data storage device operatively connectable to an output device for providing at least some of the information objects to at least one user; and
c)    at least one processor operatively coupled to the first data storage device and the second data storage device, the at least one processor configured to:
i)    automatically divide the plurality of information objects in the first data storage device to form at least one data subdivision based on division criteria; and ii)    repeatedly, in response to a dynamic operating condition:
(1)    determine a relevance value of at least one of the data subdivisions in the first data 
(2)    based on the relevance value, perform at least one of loading those data subdivision to the second data storage, or unloading those data subdivision from the second data storage.


(a)    a first data storage device having a plurality of information objects;
(b)    a second data storage device operatively connected to an output device for providing at least some of the information objects to at least one user; and
(c)    at least one processor operatively coupled to the first data storage device and the second data storage device, the at least one processor configured to:
automatically divide the plurality of information objects in the first data storage device to form at least one data subdivision based on a predetermined division criteria; and (i) repeatedly, in response to a dynamic operating condition:
(1)    determine a relevance value of at least one of the data subdivisions in the first data 
(2) based on the relevance value, perform at least one of loading those data subdivision to the second data storage device, or unloading those data subdivision from the second data storage device, and
wherein the relevance value of the at least one data subdivision is determined based on a temporal value indicative of the length of time that the data subdivision has been in the second data storage device, the temporal value gradually decreasing the relevance value as time passes.


Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,9-11, 13-15, 19, 22-23, and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heintel et al. (U.S. Patent Publication 2008/0244201) in further view of Kies et al. (U.S. Patent Publication 2009/0164602).
Regarding claim 1:
Heintel et al. teaches “A system for managing information objects in dynamic data storage devices comprising: a) a first data storage device having a plurality of information objects”, (Fig. 1, # Ml -MN, Page 1, Paragraph 0008: A first memory is present in the system);
“b) a second data storage device”, (Fig. 1, # PSM, Page 1, Paragraph 0008: A second memory is present in the system);
“c) at least one processor operatively coupled to the first data storage device and the second data storage device, the at least one processor configured to: i) automatically divide the plurality of 
“and ii) repeatedly, in response to a dynamic operating condition: (1) determine a relevance value of at least one of the data subdivisions in the first data storage device and the second data storage device indicative of the relevance of those data subdivision to the user; and (2) based on the relevance value, perform at least one of loading those data subdivision to the second data storage, or unloading those data subdivision from the second data storage”, (Page 1, Paragraph 0012: Data is divided into sub-sets based on the relevance to a user and stored to the second memory by this determination).
Heintel et al. does not expressly teach “operatively connectable to an output device for providing at least some of the information objects to at least one user”.
Kies et al. teaches “operatively connectable to an output device for providing at least some of the information objects to at least one user”, (Fig. 1, # 30, Page 3, Paragraph 0029: An output device displays a portion of the retrieved content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heintel et al. with the teachings of Kies et al. because outputting only a portion of the data would allow the other portions to be retrieved in the background so that when the user does request them there is minimal delay (Page 4, Paragraph 0033).
Regarding claim 9:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. further teaches “wherein the division criteria includes a memory size value indicative of available memory size for the second data storage device”, (Page 2, Paragraph 0025: The objects are divided based on the maximum number which will fit into the second memory device).
Regarding claim 10:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. does not expressly teach “wherein when the output device is display device” and “the predetermined division criteria include a display size value indicative of the size of the output display”.
Kies et al. further teaches “wherein when the output device is display device”, (Page 3, Paragraph 0029: The output is a display);
“the predetermined division criteria include a display size value indicative of the size of the output display”, (Page 6, Paragraph 0052: The display area size determines the portion of objects to be loaded).
Regarding claim 11:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. further teaches “wherein the division criteria include the size of the at least one data subdivision”, (Page 2, Paragraph 0025: A determination of subsets to be loaded is based on the greatest number of subsets which can be loaded. This is indicative that the size of the subset is a consideration).

Heintel et al. and Kies et al. teach claim 1. Heintel et al. does not expressly teach “wherein the division criteria include preference settings, the preference settings
being indicative of the user's preference as to at least one of the data subdivision of the information objects based on division criteria and determination of the relevance value”.
Kies et al. further teaches “wherein the division criteria include preference settings, the preference settings being indicative of the user's preference as to at least one of the data subdivision of the information objects based on division criteria and determination of the relevance value”, (Page 7, Paragraph 0053: A users preferences can be used to determine a weighting factor for objects).
Regarding claim 14:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. does not expressly teach “wherein the relevance value of the at least one data subdivision is determined based on interaction frequency value indicative of the frequency of user interaction with that data subdivision”.
Kies et al. further teaches “wherein the relevance value of the at least one data subdivision is determined based on interaction frequency value indicative of the frequency of user interaction with that data subdivision”, (Page 7, Paragraph 0053: A frequency of a user’s screen views of an object can be used to determine a weighting factor for the objects).
Regarding claim 15:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. does not expressly teach “wherein the relevance value of the at least one data subdivision is determined based on preference settings, the preference settings being indicative of the user's preference as to at least one of the subdivision of the information objects based on division criteria and determination of the relevance value”.
Kies et al. further teaches “wherein the relevance value of the at least one data subdivision is determined based on preference settings, the preference settings being indicative of the user's preference as to at least one of the subdivision of the information objects based on division criteria and determination of the relevance value”, (Page 7, Paragraph 0053: A users preferences can be used to determine a weighting factor for objects).
Regarding claim 19:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. does not expressly teach “wherein the first data storage device is located on a server computer”, “and the second data storage device is located on a client computer”, and "the server computer and client computer being operatively connected”.
Kies et al. further teaches “wherein the first data storage device is located on a server computer”, (Fig. 1, # 26 and #24, Page 7, Paragraph 0058: The first portion of content is retrieved from a network server);
 “and the second data storage device is located on a client computer”, (Fig.1, # 22 and # 48, Page 7, Paragraph 0059: The content is stored on a client device’s memory);
“the server computer and client computer being operatively connected”, (Fig. 1, # 28, Page 2, Paragraph 0029: The client and server communicate using a communications network).
Regarding claim 22:
Heintel et al. and Kies et al. teach claim 14. Heintel et al. further teaches “wherein the information objects in the first data storage device are in a first format, and the data subdivisions in the second data storage device are in a second format”, (Page 2,    Paragraph 0026: The data on the first storage device is in a non-compressed format and upon transfer is stored on the second in a compressed format).
Regarding claim 23:
Heintel et al. and Kies et al. teach claim 14. Heintel et al. further teaches “wherein the information objects in the first data storage device are compressed”, (Page 3,    Paragraph 0033: Data on the first storage device may be compressed, partially compressed or uncompressed); “and the data subdivisions in the second data storage device are not compressed”, (Page 1, Paragraph 0008: Regular data may be transferred and stored on the second storage device).
Regarding claim 25:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. further teaches “wherein the division criteria include the capabilities of software configured to run on the processor that is to interpret the data”, (Page 1, Paragraph 0013: The criteria for subdivision are determined by a respective application which will be handling that data).
Regarding claim 26:
Heintel et al. teaches “A method for managing information objects in dynamic data storage devices comprising: automatically dividing the plurality of information objects in the first data storage device using at least one processor to form at least one data subdivision based on division criteria”, (Fig. 2, # PreP and S&P, Page 2, Paragraph 0018: A processor executes instructions to create sub-sets of data from the data on the first memory);
“the processor being operatively coupled to the first data storage device”, (Fig. 1, # Ml -MN, Page 1, Paragraph 0008: A first memory is present in the system);  “and a second data storage device”, (Fig. 1, # PSM, Page 1, Paragraph 0008: A second memory is present in the system); “repeatedly, in response to a dynamic operating condition using at least one processor to: determine a relevance value of at least one of the data subdivisions in the first data storage device and the second data storage device indicative of the relevance of those data subdivisions to the user; and based on the relevance value, perform at least one of loading those data subdivisions to the second data storage, or unloading those data subdivisions from the second data storage”, (Page 1, Paragraph 0012: Data is divided into sub-sets based on the relevance to a user and stored to the second memory by this determination);
Heintel et al. does not expressly teach “the second data storage being connectable to an output device for providing at least some of the information objects to at least one user”.
Kies et al. teaches "the second data storage being connectable to an output device for providing at least some of the information objects to at least one user", (Fig. I,    # 30, Page 3, Paragraph 0029: An output device displays a portion of the retrieved content).

 Claims 2-3, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heintel et al. (U.S. Patent Publication 2008/0244201) in further view of Kies et al. (U.S. Patent Publication 2009/0164602) in further view of Glance et al. (U.S. Patent 6,415,368).
Regarding claim 2:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. and Kies et al. do not expressly teach "wherein the at least one processor is further configured to load the at least one of the data subdivisions to the second data storage when the relevance value associated with those data subdivisions is outside a threshold".
Glance et al. teaches “wherein the at least one processor is further configured to load the at least one of the data subdivisions to the second data storage when the relevance value associated with those data subdivisions is outside a threshold”, (Column 6, Lines 53-63: The processor evaluates a priority of a URL recommended for pre-fetching). (Column 8, Lines 25-31: Recommended URLs will be loaded and cached). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heintel et al. and Kies et al. with the teachings of Glance et al. because access time will be decreased when users access recommended items (Column 8, Lines 27-28).
Regarding claim 3:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. and Kies et al. do not expressly teach "wherein the at least one processor is further configured to unload the at least one of the data subdivisions from the second data storage when the relevance value associated with those data subdivisions is outside a threshold".
Glance et al. teaches “wherein the at least one processor is further configured to unload the at least one of the data subdivisions from the second data storage when the relevance value associated with those data subdivisions is outside a threshold”, (Column 6, Lines 53-63: The processor evaluates a Heintel et al. and Kies et al. with the teachings of Glance et al. because access time will be decreased when users access recommended items (Column 8, Lines 27-28).
Regarding claim 16:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. and Kies et al. do not expressly teach “wherein the relevance value of the at least one data subdivision is determined based on a temporal value indicative of the length of time that data subdivision has been in the second data storage device”.
Glance et al. teaches “wherein the relevance value of the at least one data subdivision is determined based on a temporal value indicative of the length of time that data subdivision has been in the second data storage device”, (Column 5, Lines 1-11: An expiration data may be used to value a recommended document).

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Heintel et al. (U.S. Patent Publication 2008/0244201) in further view of Kies et al. (U.S. Patent Publication 2009/0164602) in further view of Arlitt et al. (U.S. Patent 6,272,598).
Regarding claim 4:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. and Kies et al. do not expressly teach “wherein the at least one processor is further configured to re-divide the plurality of information objects in response to the dynamic operating condition”.
Arlitt et al. teaches “wherein the at least one processor is further configured to re-divide the plurality of information objects in response to the dynamic operating condition”, (Column 4, Lines 34-46: Partitions of objects can dynamically change in size to adjust for changes in workflow). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heintel et al. and Kies et al. with the teachings of Arlitt et al. because more active partitions of objects may use the resources of inactive partitions (Column 4, Lines 40-44).

Claims 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heintel et al. (U.S. Patent Publication 2008/0244201) in further view of Kies et al. (U.S. Patent Publication 2009/0164602) in further view of Musumeci et al. (U.S. Patent Publication 2009/0089259).
Regarding claim 5:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. further teaches “wherein each data subdivision comprises at least one of a subset of the plurality of information objects”, (Fig. 3, # MH and 
Heintel et al. and Kies et al. do not expressly teach "and metadata associated with at least one of the plurality of information objects".
Muscumeci et al. teaches “and metadata associated with at least one of the plurality of information objects”, (Page 4, Paragraph 0051: Metadata may be associated with each object). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heintel et al. and Kies et al. with the teachings of Muscumeci et al. because the use of metadata would enhance the algorithm used to find relevant data to be loaded (Page 4, Paragraph 0052).
Regarding claim 6:
Heintel et al. and Kies et al. and Muscumeci et al. teach claim 5. Kies et al. further teaches “or whether each data subdivision comprises the plurality of information objects is based on the quantity of information objects to be displayed”, (Page 6, Paragraph 0052: Portions of data to be displayed is based on the size of the display which dictates how many objects can be displayed).
Heintel et al. and Kies et al. do not expressly teach “wherein the whether each data subdivision comprises metadata associated with at least one of the plurality of information objects”.
Muscumeci et al. teaches “wherein the whether each data subdivision comprises metadata associated with at least one of the plurality of information objects”, (Page 4, Paragraph 0051: Metadata may be associated with each object).
Regarding claim 7:
Heintel et al. and Kies et al. and Muscumeci et al. teach claim 5. Heintel et al. and Kies et al. do not expressly teach “wherein when the data subdivision comprises metadata, the at least one of the plurality information objects associated with that data subdivision is loaded to the second data storage device based on the relevance value of that subdivision”.
Muscumeci et al. teaches “wherein when the data subdivision comprises metadata, the at least one of the plurality information objects associated with that data subdivision is loaded to the second data storage device based on the relevance value of that subdivision”, (Page 4, Paragraph 0052: The score values computed using metadata are used to load data with more accuracy).
Regarding claim 8:
Heintel et al. and Kies et al. and Muscumeci et al. teach claim 5. Heintel et al. and Kies et al. do not expressly teach “wherein when the data subdivision comprises metadata, the at least one of the plurality information objects associated with that data subdivision is unloaded from the second data storage device based on the relevance value of that data subdivision”.
Muscumeci et al. further teaches “wherein when the data subdivision comprises metadata, the at least one of the plurality information objects associated with that data subdivision is unloaded from the second data storage device based on the relevance value of that data subdivision”, (Page 4, Paragraph 0052: The score values computed using metadata are used to unload data with more accuracy).

Claims 12, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heintel et al. (U.S. Patent Publication 2008/0244201) in further view of Kies et al. (U.S. Patent Publication 2009/0164602) in further view of Kneisley et al. (U.S. Patent 8,060,697).

Regarding claim 12:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. and Kies et al. do not expressly teach “wherein the division criteria include the speed of transfer between the first data storage device and the second data device”.
Kneisley et al. teaches “wherein the division criteria include the speed of transfer between the first data storage device and the second data device”, (Column 3, Lines 51 -67 to Column 4, Lines 1 -6: The object is moved from primary to secondary storage based on the time it takes to retrieve said object from secondary storage, indicative of the throughput between storage devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heintel et al. and Kies et al. with the teachings of Kneisley et al. because better use of space allocated between a first and second storage device would result in a faster web browsing experience (Column 2, Lines 33-36).
Regarding claim 17:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. and Kies et al. do not expressly teach “wherein the relevance value of the at least one data subdivision is determined based on speed of transfer between the first data storage device and the second data storage device”.
Kneisley et al. teaches “wherein the relevance value of the at least one data subdivision is determined based on speed of transfer between the first data storage device and the second data storage device”, (Column 3, Lines 51 -67 to Column 4, Lines 1 -6: The object is moved from primary to secondary storage based on the time it takes to retrieve said object from secondary storage, indicative of the throughput between storage devices).
Regarding claim 18:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. and Kies et al. do not expressly teach “wherein the relevance value of the at least one data subdivision is based on the size of the data subdivision”.
Kneisley et al. teaches “wherein the relevance value of the at least one data subdivision is based on the size of the data subdivision”, (Column 5, Lines 56-67 to Column 6, Lines 1-11: The size of an object is considered with respect to its transfer time when moving the object to a secondary storage).

Claims 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heintel et al. (U.S. Patent Publication 2008/0244201) in further view of Kies et al. (U.S. Patent Publication 2009/0164602) in further view of Donaldson et al. (U.S. Patent Publication 2010/0162126).
Regarding claim 20:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. and Kies et al. do not expressly teach “wherein the first data storage device and the second data storage device are located on a client computer”.
Donaldson et al. teaches “wherein the first data storage device and the second data storage device are located on a client computer”, (Page 15, Paragraph 0132: The cache and objects may be stored on the same memory device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heintel et al. and Kies et al. with the teachings of Donaldson et al. because implementing a predictive cache on the same device would improve memory access times for applications that require that data (Page 1, Paragraph 0017).
Regarding claim 21:
Heintel et al. and Kies et al. teach claim 14. Heintel et al. and Kies et al. do not expressly teach “wherein the first data storage device and the second data storage device are logical partitions of a single data storage device”.
Donaldson et al. teaches “wherein the first data storage device and the second data storage device are logical partitions of a single data storage device”, (Page 15, Paragraph 0132: The cache and objects may be stored on different portions of the same memory device).

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Heintel et al. (U.S. Patent Publication 2008/0244201) in further view of Kies et al. (U.S. Patent Publication 2009/0164602) in further view of Church et al. (U.S. Patent Publication 2007/0136533).
Regarding claim 24:
Heintel et al. and Kies et al. teach claim 1. Heintel et al. and Kies et al. do not expressly teach “wherein the division criteria include the processing capabilities of the processor”.
Church et al. teaches “wherein the division criteria include the processing capabilities of the processor”, (Page 8, Paragraph 0070: The data sub-sets can be dynamically selected based on available Heintel et al. and Kies et al. with the teachings of Church et al. because selecting the proper subset of data would result in an optimized user experience by providing relevant data faster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/           Primary Examiner, Art Unit 2137